No.    80-241

               I N THE SUPREME COURT O T E STATE O MONTANA
                                      F H         F

                                                1981



TIMOTHY J. C L W Y
            AA A ,

                                P l a i n t i f f and Respondent,

         VS.

SID JONES,

                                Defendant and A p p e l l a n t .



Appeal from:         D i s t r i c t Court of t h e E i g h t h J u d i c i a l D i s t r i c t ,
                     I n and f o r t h e County o f Cascade.
                     Honorable H. W i l l i a m Coder, J u d g e p r e s i d i n g .

Counsel o f Record:

    For A p p e l l a n t :

          Randono & Donovan, G r e a t F a l l s , Montana

    F o r Respondent:

          Marra, Wenz, Johnson                 & Hopkins,       G r e a t F a l l s , Montana



                                          S u b m i t t e d on b r i e f s :   December 11, 1980

                                                              Decided:         MAR 4 - 1981
Filed:



                        I/
                        v
                                           4
                                          Y
                                                      Clerk
Mr. J u s t i c e Gene B.          D a l y d e l i v e r e d t h e O p i n i o n of t h e C o u r t .

            T h i s i s an a p p e a l by t h e d e f e n d a n t from t h e D i s t r i c t

Court's       refusal         to    set    aside      a    judgment         in     favor     of    the

p l a i n t i f f and a d i s m i s s a l o f d e f e n d a n t ' s c o u n t e r c l a i m i n t h e

E i g h t h J u d i c i a l D i s t r i c t , Cascade County.

            On    December          5,    1972,      Timothy         J.     Calaway        filed     a

c o m p l a i n t a g a i n s t S i d J o n e s s e e k i n g damages f o r t h e l o s s o f

a p o t a t o c r o p a l l e g e d l y c a u s e d by J o n e s ' s f a i l u r e t o p r o v i d e

an i r r i g a t i o n system.            J o n e s d e n i e d any r e s p o n s i b i l i t y    for

the    loss       and    filed       a    counterclaim          alleging           sums due        and

owing       from       Calaway.            Jones       also      filed        a    third      party

complaint               seeking           both         affirmative                 relief          and

indemnification against Parker                            I r r i g a t i o n Supply,         Inc.,

S i n p s o n Timber Company and B.                 F. G o o d r i c h Company.

            On    May     12,      1977,     Simpson        Timber         Company     moved        to

d i s m i s s t h e t h i r d p a r t y c o m p l a i n t f o r want o f            prosecution.

The    remaining          third      party      defendants           later        joined     in    the

motion.          Following a h e a r i n g ,         t h e m o t i o n was g r a n t e d by t h e

D i s t r i c t C o u r t on J u n e 7 , 1 9 7 7 .

            J o n e s a p p e a l e d t h e o r d e r of d i s m i s s a l t o t h i s C o u r t .

We    affirmed          the   District Court's               order        on J u n e   28,    1978,

f i n d i n g t h a t J o n e s had f a i l e d t o t a k e a n y s i g n i f i c a n t a c t i o n

towards a f i n a l d e t e r m i n a t i o n of           the case as characterized

by    his     failure         to   timely       respond        to     interrogatories              and

appear       at    a    scheduled         deposition.               S e e Calaway       v.    Jones

( 1 9 7 8 ) , 1 7 7 Mont. 516, 582 P.2d 756.

            Following         t h i s Court's        a f f irmation of            the dismissal

of J o n e s ' s t h i r d p a r t y complaint,             George N.          McCabe f i l e d a

motion t o withdraw a s a t t o r n e y of                    record for Jones.                   This

motion      was     granted        by     the    District        Court        on November           2,
           After       waiting         eight       months        for     Jones       to    secure

substitute          counsel,        Calaway,        on     August       1,    1979,       filed     a

"Notice        to    Appoint        Counsel        or     Appear        in    Person"       and     a

"Notice       of    Readiness          for    Trial."          Both      notices       had    been

s e r v e d on J o n e s by t h e C a s c a d e C o u n t y s h e r i f f on J u l y 2 1 ,

1979.

           On A u g u s t 6 , 1 9 7 9 , t h e D i s t r i c t C o u r t i s s u e d a n o r d e r

f o r p r e t r i a l c o n f e r e n c e and d i r e c t e d t h a t c o p i e s o f t h e same

be s e n t t o t h e r e s p e c t i v e c o u n s e l f o r t h e p a r t i e s .        Included

i n t h e o r d e r was t h e f o l l o w i n g p r o v i s i o n :

           " T h a t i n e v e n t of a f a i l u r e o f a p a r t y o r
           p a r t i e s t o a p p e a r , p u r s u a n t t o t h i s O r d e r , an
           ex p a r t e h e a r i n g s h a l l be h e l d and a n
           a p p r o p r i a t e Judgment r e n d e r e d o r d i s m i s s a l
           ordered,             unless continued,                pursuant          to
           r e q u e s t made a t l e a s t 48 h o u r s i n a d v a n c e ,
           f o r good c a u s e shown."

           Jones's        copy of        t h e o r d e r was s e n t t o h i s p r e v i o u s

counsel       of    record,        G e o r g e McCabe,        even      though       McCabe    had

withdrawn          with    court       approval         some     nine        months       earlier.

McCabe,       upon r e c e i v i n g t h e o r d e r , s t a t e s h e f o r w a r d e d i t t o

J o n e s by o r d i n a r y m a i l ,       together      with     a    carbon       copy o f      a

l e t t e r s e n t t o t h e d i s t r i c t j u d g e who s i g n e d t h e o r d e r and a

n o t e s u g g e s t i n g t h a t J o n e s c o n t a c t an a t t o r n e y .     The l e t t e r

McCabe s e n t t o t h e d i s t r i c t j u d g e was d a t e d A u g u s t 2 0 , 1 9 7 9 .

I t s t a t e d t h a t McCabe had            withdrawn a s J o n e s ' s a t t o r n e y of

record       and    that      he    was      sending      a    copy     of    the     order       for

pretrial        conference          directly         to     Jones.           McCabe        further

t e s t i f i e d t h a t t h e o r d e r and accompanying l e t t e r would h a v e

b e e n m a i l e d by h i s s e c r e t a r y a s a m a t t e r o f r o u t i n e .

           J o n e s d e n i e s h a v i n g r e c e i v e d any c o r r e s p o n d e n c e from

McCabe o r a copy o f t h e o r d e r f o r p r e t r i a l c o n f e r e n c e .
           Jones       failed        to     appear       at    the        September          27,   1979,

pretrial        conference.                As   a    result          of     this       failure,       the

District        Court,         on    October        1,     1979,          issued       an     order    of

judgment        i n f a v o r of       Calaway and a n o r d e r o f d i s m i s s a l o f

Jones's       counterclaim.                 The     judgment             was     for        $10,379.23,

t o g e t h e r w i t h c o s t s and i n t e r e s t a t a r a t e o f 6 p e r c e n t p e r

annum from S e p t e m b e r 1, 1 9 7 1 .

           On November 1 5 , 1 9 7 9 , J o n e s moved t h e D i s t r i c t C o u r t

f o r a n o r d e r s e t t i n g a s i d e t h e judgment and d i s m i s s a l o f h i s

counterclaim.               Following           a    hearing,             the     District         Court

d e n i e d t h e m o t i o n on May 1 6 , 1 9 8 0 .            J o n e s now a p p e a l s .

           The      issue          presented         for       review            is    whether        the

D i s t r i c t Court abused              its d i s c r e t i o n i n denying t h e motion

t o s e t a s i d e t h e judgment and o r d e r o f d i s m i s s a l .

           The s o l e f a c t p r e s e n t e d t o move t h e d i s c r e t i o n o f t h e

trial      court      was      a    contention        by      Jones        that        he    failed    to

r e c e i v e any n o t i c e o f t h e s c h e d u l e d p r e t r i a l c o n f e r e n c e .

           Entering            a    default         judgment              or     dismissal         with

prejudice        i s a d r a s t i c s a n c t i o n t o impose a s a remedy f o r
f a i l i n g t o attend a p r e t r i a l conference.                         Consequently,          the

t r i a l c o u r t s h o u l d o n l y r e s o r t t o s u c h a remedy i n e x t r e m e

s i t u a t i o n s where t h e r e is a c l e a r r e c o r d o f c o n t i n u a l d e l a y ,

a b u s e and d i s r e g a r d o f        the court's          a u t h o r i t y by t h e e r r a n t

party.        S e e S i l a s v.       S e a r s , Roebuck           &    Co.,    Inc.        (5th Cir.

1 9 7 8 ) , 586 F.2d 382; L i n k v. Wabash R a i l r o a d Company ( 1 9 6 2 ) ,

370 U.S. 626, 82 S . C t .          1 3 8 6 , 8 L. Ed. 2d 734, r e h . d e n i e d 371
U.S. 8 7 3 , 83 S . C t .       1 1 5 , 9 L. Ed. 2d 112.

           Throughout               this     action           Jones        has        displayed        an

a t t i t u d e of unresponsiveness.                 Such a t t i t u d e i s e v i d e n c e d by

Jones's       failure        to      timely       respond        to       interrogatories;             to
a p p e a r a t d e p o s i t i o n s ; and i n h i s f a i l u r e t o s e e k s u b s t i t u t e

c o u n s e l f o r more t h a n e i g h t m o n t h s a f t e r h i s f i r s t a t t o r n e y

had    withdrawn.              Based    upon      t h i s d i s r e g a r d of     the judicial

process        and        an   apparent        inclination            to   delay    the     timely

resolution           of    this    action,        the     District         Court    would      have

been w i t h i n t h e p e r m i s s i b l e r a n g e of d i s c r e t i o n i n imposing

s a n c t i o n s o f d e f a u l t and d i s m i s s a l f o r f a i l i n g t o a t t e n d t h e

pretrial          conference            if     Jones       received         notice        of     the

c o n f e r e n c e and h i s r e q u i r e d a t t e n d a n c e .

            The e v i d e n c e c o n c e r n i n g t h e n o t i c e was c o n f l i c t i n g .

I n r e v i e w i n g t h e s u b m i t t e d r e c o r d , however,        i n a l i g h t most

f a v o r a b l e t o Calaway a s t h e p r e v a i l i n g p a r t y and i n r e l a t i o n

to    Jones's         continual         unresponsive            attitude,          we   conclude

t h e r e is s u f f i c i e n t e v i d e n c e t o s u p p o r t t h e D i s t r i c t C o u r t ' s

finding t h a t Jones received                    information concerning t h e t i m e

and p l a c e o f         the p r e t r i a l conference.             W e f i n d no a b u s e of

discretion.

           The judgment i n f a v o r o f Calaway and t h e d i s m i s s a l o f

Jones's       counterclaim a s               e n t e r e d by t h e D i s t r i c t C o u r t a r e

hereby affirmed.




W concur:
 e


 p ei enJ u s t i c e 4
   Ch f
                      +
                      %